NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0746-13T4


VALERIE GIARUSSO,

        Plaintiff-Appellant,

v.

WILLIAM G. GIARUSSO, SR.,

     Defendant-Respondent.
_________________________________

              Submitted May 2, 2018 – Decided July 13, 2018

              Before Judges Alvarez, Currier, and Geiger.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FM-02-1561-08.

              Snyder & Sarno, LLC, attorneys for appellant
              (Joseph V. Maceri and Ruth Kim, of counsel and
              on the brief).

              William G. Giarusso, Sr., respondent pro se.

PER CURIAM

        Plaintiff Valerie Giarusso appeals from three post-judgment

orders: (1) a June 27, 2013 order; (2) a September 16, 2013 order

amending the June 27, 2013 order; and (3) a September 18, 2013
order denying reconsideration of the June 27, 2013 order.                         We

affirm in part and vacate and remand in part.

                                         I.

     We glean the following facts from the record.                 Plaintiff and

defendant William G. Giarusso, Sr., were married on October 30,

1993, and have two children, born in 1996 and 1999.                    During the

marriage, defendant was the sole wage earner and plaintiff was a

homemaker.      Plaintiff filed for divorce in February 2007, later

withdrew her complaint, and subsequently filed a second divorce

action   on    January    15,   2008.        Defendant    filed   an   answer   and

counterclaim on March 19, 2008.           A contentious divorce proceeding

ensued with a judgment of divorce being entered on June 24, 2010,

after a twenty-seven-day trial.

     The      parties    possessed   joint      marital    property,    including

substantial investments; life insurance; their former marital

residence (FMR) in Upper Saddle River, New Jersey; a vacant parcel

in Margaretville, New York; and seven properties in Florida (the

Florida properties).        Homes were under construction on five of the

Florida properties.         Defendant completed three one-family homes

in 2011, spending $153,720.52 in 2010 and $480,257.76 in 2011 to

complete the construction.              Defendant maintains plaintiff was

aware of the expenditures, and he made the capital improvements

with plaintiff’s knowledge and tacit approval.

                                         2                                A-0746-13T4
      On June 24, 2010, the trial court issued a lengthy opinion

and Final Judgment of Divorce (FJOD).                 The opinion and FJOD

provide, in relevant part: (1) the FMR and the Margaretville

property shall be sold within sixty days unless the parties

mutually agreed otherwise; (2) the Florida properties shall be

listed for sale unless the parties agreed to first complete

construction or secure all necessary approvals and then list them

for   sale;   (3)   the   Northwestern       Mutual   Life   Insurance    Policy

(Northwestern Policy) shall be surrendered and the proceeds used

to pay marital debt with any excess to be equally divided; (4) the

parties shall equally share the costs to maintain the mortgages

and property taxes on the FMR, the Margaretville property, and

Florida properties; (5) defendant shall advance the mortgages and

real estate taxes for these properties and then deduct these costs

from the supplemental alimony paid to plaintiff; (6) defendant

shall pay alimony in the amount of thirty percent of defendant's

base salary of $500,000 or $150,000 annually and twenty percent

of his commission checks, yielding a total alimony obligation of

$547,500 per year; (7) defendant shall pay child support in the

amount   of   $75,000     per   year   per    child   plus    ten   percent      of

defendant's commission checks until he paid a total of $150,000;

(8) each party shall be responsible for their own car payments;

(9) the personal property shall be distributed in accordance with

                                       3                                 A-0746-13T4
the agreement reached by the parties; (10) each party shall be

responsible for their own attorney's fees; and (11) plaintiff

shall be responsible for forty percent of the $21,909.54 owed to

Leslie Solomon, CPA, and $82,146.80 owed to Barry Kaufman, Esq.,

the court-appointed discovery master.         The parties did not appeal

the FJOD.

     Thereafter, the parties engaged in several rounds of post-

judgment motion practice.        In November 2011, plaintiff moved to

enforce   litigant's   rights,    seeking    fourteen    forms   of   relief.

Defendant cross-moved to compel plaintiff to reimburse him for

certain costs and other relief.          On February 14, 2012, the trial

court issued two orders and a written decision, which provided,

in pertinent part: (1) defendant was permitted to take certain

credits for the properties; (2) the Florida properties were to be

sold within sixty days after June 24, 2012, unless the parties

agreed otherwise; (3) plaintiff’s share of maintenance of the

properties was limited to a maximum of $137,500, with any excess

amount    carried   forward;   (4)   defendant   shall    continue      to    be

responsible for the lease payments on plaintiff's vehicle; and (5)

the Northwestern Policy was to be surrendered, with the parties

sharing the cash surrender value consistent with the FJOD.




                                     4                                A-0746-13T4
     Contrary to the court's ruling, the Florida properties were

not sold.   Neither party provided the trial court with the terms

of any agreement reached regarding those properties.

     Plaintiff filed a second motion to enforce litigant's rights

in March 2012.   Defendant filed a cross-motion for reconsideration

of the February 14, 2012 order.      Following oral argument, the

trial court entered two May 25, 2012 orders, which denied certain

relief and set the matter for a plenary hearing to determine

whether expenditures and capital improvements were completed on

the Florida properties with plaintiff’s knowledge and approval.

     The court also ruled: (1) defendant shall receive a credit

of $35,000 of the $70,000 he advanced for plaintiff's legal fees,

since the monies advanced were derived from joint marital assets;

(2) defendant shall receive a credit for all car lease payments

from the inception of the lease to its termination date; and (3)

plaintiff shall provide defendant with reasonable proof as to

monies received from the surrender of the Northwestern Policy.

     The trial judge noted the properties in Florida were under

construction and, as a result, the judge suggested it may be

prudent for the parties to consider investing in completing the

homes under construction prior to listing for any sale.   The court

also stated the parties would share equally in any gains or losses

in the event of a sale of the Florida properties.

                                 5                         A-0746-13T4
      The parties entered into an August 17, 2012 consent order

before the plenary hearing commenced.           The consent order provided

for, in relevant part: the parties sharing joint legal custody

with defendant designated as parent of primary residence (PPR);

permitting plaintiff to apply to revise the parenting schedule and

to be designated PPR if she returns to New Jersey after relocating

to California; a reduction in child support; restraining plaintiff

from entering or being on the premises of the FMR after she

relocates to California; allowing plaintiff to remove specified

items from the FMR; and the release of specified funds to each

party.

      The consent order also listed the issues to be decided in the

plenary hearing: (1) whether defendant is entitled to a reduction

in alimony and the amount of defendant's alimony arrears; (2) the

amount of defendant's child support arrears through the date of

the plenary hearing; (3) the amount of the credits to defendant

for   payments   made   on   the   FMR,   the    Florida   properties,    the

Margaretville    property,     plaintiff's      leased     Land   Rover   and

automobile insurance, the surrender value of the Northwestern

Policy, reimbursement for the children's custodial accounts, the

amount of the credit for counsel fees previously paid on behalf

of the plaintiff for which defendant is not responsible, and the

manner in which each party is to be paid; (4) all issues relating

                                     6                              A-0746-13T4
to the jewelry; (5) whether the parties agreed to invest in the

Florida property after the FJOD was entered; (6) the amount of

child support owed by either party as of August 15, 2012; and (8)

counsel fees.

     The nine-day plenary hearing took place over a nine-month

period.     Following written submissions and oral argument, the

court issued a sixteen-page written decision and several orders

on June 27, 2013.    In a subsequent September 16, 2013 order, the

court amended the June 27, 2013 orders and clarified its earlier

decision.

     In his analysis of the issues regarding the real estate, the

judge emphasized plaintiff introduced no testimony with respect

to the fair market value of the Florida properties.        The trial

judge noted "[d]efendant testified . . . that the three residences

in Florida could not be sold without a certificate of occupancy

('C/O')."    This testimony was uncontroverted by plaintiff.      The

judge found "[d]efendant decided to complete the construction of

the homes in order to secure a C/O so that the homes could be

listed for sale or rented."

     With respect to the possible sale of the real estate, the

court stated:

                 The [p]laintiff never filed a motion to
            compel the sale of the FMR, Margaretville or
            the Florida [P]roperty. The parties entered

                                 7                          A-0746-13T4
    into a [c]onsent [o]rder dated August 17,
    2012, in which the [p]laintiff did not seek
    the sale of any of the properties.

         The   [c]ourt    notes   that  it   is
    uncontroverted that the sale of any of the
    properties at the present time is likely to
    be a "short-sale." Neither party has the
    financial ability to deal with the tax
    consequences of a short sale.

         Even if there was not an agreement not
    to list the properties for sale, [p]laintiff
    has failed to introduce any evidence that they
    could have been sold, with or without a C/O.
    The   [p]laintiff    could    have   contacted
    [r]ealtors in Florida to produce evidence
    contrary to the [d]efendant's testimony. The
    [p]laintiff did not. Likewise, the [p]laintiff
    has failed to produce any appraisals that
    would    establish    either   the    FMR   or
    Margaretville   could   be   sold  without   a
    shortfall.    The [p]laintiff has failed to
    produce any plan as to how her share of any
    shortfall would be paid.

Relevant to this appeal, the amended order stated:

         1.   The provision of the Final Dual
    Judgment of Divorce limiting the defendant's
    right to collect any monies due him from the
    plaintiff from the supplemental alimony
    awarded to the plaintiff as defined in the
    [c]ourt's decision dated the same date, is
    vacated.

         2. The [c]ourt finds that the plaintiff
    entered into the agreement with the defendant
    to maintain all of the real properties
    including their home in Upper Saddle River,
    Margaretville and Florida and to share in all
    the profits and losses equally; and that the
    plaintiff agreed to be responsible for one-
    half of the capital improvements to the
    Florida property.

                          8                          A-0746-13T4
     . . . .

     6.   The defendant shall remain in the
[FMR] with the children, as the parties agreed
that the [FMR] will not be listed for sale at
the present time, as any such sale is likely
to result in a "short sale."

     7.   The defendant shall pay utilities,
lawn care, snow removal and the first $500 of
any noncapital repairs on the [FMR].

     8. All other costs with respect to the
[FMR], including but not limited to the first
mortgage,   [home  equity   line  of   credit
account], real estate taxes, capital repairs,
and noncapital repairs, in excess of $500
shall be paid equally by the plaintiff and
defendant.

     9.     Since the parties agree, the
Margaretville vacant land shall remain listed
for sale.

     10.    The parties shall equally be
responsible for all costs with respect to the
Margaretville vacant land until it is sold.

     11. When the Margaretville vacant land
is sold, the entire net proceeds shall be paid
to the defendant, provided that the plaintiff
credited one half of the net proceeds as
against the monies owed to the defendant as
set forth in this order and the [FJOD].

     12.   Since the plaintiff and defendant
agreed not to sell the Florida property but
rather invest in completing the homes under
construction after the [divorce] decision was
entered and also agreed to secure the
subdivision approvals, the defendant shall
continue to manage the Florida property,
provided that the defendant shall however
consult with the plaintiff and advise her as

                      9                          A-0746-13T4
to any further capital improvements he may
seek to undertake.

     13.    No further capital improvements
shall be undertaken on the Florida properties
without the consent of the plaintiff, which
consent shall not be unreasonably withheld,
unless the defendant is prepared to advance
all monies required, then no such consent
shall be required.

     . . . .

     17. The plaintiff is directed to pay the
defendant $621,284.70, without considering
the payments that the defendant made for the
plaintiff and children for which he is
entitled to additional reimbursement . . . .

     18.   The plaintiff shall pay defendant
for the plaintiff's children's expenses
advanced by the defendant as set forth on
schedule L except for those items which the
[c]ourt has crossed out which amount owed to
the defendant totals $124,425.19.

     19. The total which the plaintiff owes
to the defendant, pursuant to paragraphs 17
and 18 of this Order, is $745,709.89
($621,284.70 plus $124,425.19).

     20. $250,000 shall be deducted from the
plaintiff's one-half share of the defendant's
401(k) plan that is subject to equitable
distribution, provided that the plaintiff
shall receive credit of $200,000 from the
$745,709.89 owed to the defendant, reducing
the amount owed by the plaintiff to the
defendant to $545,709.89.

     21. Defendant shall continue to pay the
plaintiff 30% of his current base income of
$500,000 or $150,000 per year of $6,250 semi-
monthly as alimony.


                     10                         A-0746-13T4
                  . . . .

                 26. Should the former marital residence,
            the Margaretville residence or vacant land,
            or any of the Florida properties be sold in
            the future, the plaintiff's share of the
            proceeds shall be paid to the defendant until
            she has paid in full the $545,709.89 as set
            forth in paragraph 20 above, reimbursement of
            the children's custodial accounts as set forth
            in paragraph 16 above, any child support
            arrearages owed from July 1, 2013, or her
            share of the expenses for the former marital
            residence, Margaretville residence or vacant
            land, Florida properties, or life insurance
            premiums from July 1, 2013.

                 27.   Any alimony due to plaintiff from
            her 20% share of the defendant's commissions
            shall not be paid to her, but credited against
            her obligations to the defendant until all of
            her obligations, as set forth herein and the
            Final Dual Judgment of Divorce, are paid in
            full.

                  . . . .

                 30.   The parties are to negotiate with
            or take action against the merchant with
            respect to the propriety sale of jewelry by
            the plaintiff. Any recovery shall be divided
            equally by the parties after first paying the
            defendant the $10,000 that the plaintiff
            received.

    The trial court also awarded defendant the following credits:

(1) $70,000 for counsel fees paid on plaintiff's behalf in the

divorce and domestic violence actions from defendant's earnings

after the divorce complaint was filed; (2) $44,813.25 for the

surrender    of   the   Northwestern   Policy;   and   (3)   $42,422.54


                                  11                           A-0746-13T4
representing plaintiff's forty percent share of Kaufman's and

Solomon's fees.

    Plaintiff     sought    reconsideration,   which   was   denied    on

September 18, 2013.        In its written decision, the trial court

stated:

               The [p]laintiff does not specifically set
          forth   where   the  [c]ourt   erred.      The
          Plaintiff's brief is directed at only the
          issue as to whether the [p]laintiff agreed
          with the [d]efendant to complete construction
          of the Florida Properties and to withhold the
          decision   to   sell   the   [FMR]   and   the
          [Margaretville   property].      The   [c]ourt
          decision as to all other issues is not raised
          in    the     [p]laintiff's     motion     for
          reconsideration.

               As set forth in the [d]ecision, the
          amount of the capital improvements to complete
          construction of the Florida Properties is
          $359,035.08.

               The [p]laintiff argues that she never
          agreed to complete construction of the Florida
          Properties. The [p]laintiff never explained
          why she did not, therefore, request the sale
          of the Florida properties in her motions filed
          December 16, 2011 and March 30, 2012.      The
          [p]laintiff did not address any issue as to
          the sale or completion of the Florida
          Properties in the [c]onsent [o]rder dated
          August 17, 2012.

               The [p]laintiff testified that she never
          read the Judgment of Divorce and accompanying
          decision which provided for the FMR and
          Margaretville to be sold by a date certain
          unless the parties agreed otherwise.      The
          parties were aware that it appeared that both
          the FMR and Margaretville were encumbered by

                                  12                           A-0746-13T4
liens which exceeded their apparent fair
market   value   ("FMV").       Whether   the
construction of the Florida Properties was to
be completed was raised by the [c]ourt to the
[p]laintiff.

     The [p]laintiff testified that she wanted
to sell the FMR. The [p]laintiff secured a
listing   agreement   for  the   FMR.      The
[p]laintiff secured a listing for vacant land
associated with Margaretville but not for the
residence. The [p]laintiff made no effort to
secure a listing for the Florida Properties.

     The [p]laintiff concedes in their post
hearing brief that the liens filed as against
the Florida Properties exceed their FMV.

     The [p]laintiff never moved to enforce a
sale of any of the properties pursuant to the
JOD.

     The [d]efendant completed construction
of the Florida Properties in order to secure
certificates of occupancy so that if the
general market improved the homes could be
sold. The real estate market continued in a
depressed state. As a result, the completed
homes were leased in order to limit the cost
of supporting the continuing mortgage costs
and real estate taxes.

     The [c]ourt does not find the argument
that it is not equitable for the [p]laintiff
to be responsible for 50% of the capital costs
and maintenance given the disparity in their
income to be persuasive.

     The [p]laintiff seeks to retain 50% of
any profit generated by the sale of the
various properties. The [d]efendant offered
to assume responsibility to the various
properties subject to a diminished interest
on the part of the [p]laintiff.           The
[p]laintiff declined [d]efendant's offer.

                     13                          A-0746-13T4
On appeal, plaintiff argues:

    I. THE RECORD BELOW DOES NOT SUPPORT THE TRIAL
    COURT'S FINDINGS THAT THERE WAS A MUTUAL
    AGREEMENT THAT THE FLORIDA PROPERTIES WERE TO
    BE   RETAINED   BY  THE   PARTIES   AND   THAT
    CONSTRUCTION BE COMPLETED SOLELY BY DEFENDANT
    AS A JOINT ENDEAVOR.

         A. The Trial Court Erred in Finding
         That There Was An Agreement Between
         the Parties As to the Florida
         Properties.

         B. Alternatively, If There Was an
         Agreement Between the Parties to
         Retain the Florida Properties and
         For    Defendant   to   be    Solely
         Responsible for the Management and
         Maintenance    Thereof    and    For
         Plaintiff to Share the Expenses
         Equally, The Agreement Should be Set
         Aside.

    II. THE TRIAL COURT FAILED TO CONSIDER THE
    VOLUNTARY NATURE OF THE PAYMENTS MADE BY
    DEFENDANT ON BEHALF OF THE PLAINTIFF AND
    CHILDREN AND THEREFORE, DEFENDANT SHOULD NOT
    BE ENTITLED TO VARIOUS CREDITS.

    III. THE DEFENDANT WAS AWARDED VARIOUS CREDITS
    TO WHICH HE WAS NOT ENTITLED PURSUANT TO THE
    COURT ORDERS.

    IV. THE TRIAL COURT FAILED TO PROPERLY ADDRESS
    THE ISSUE OF THE DISPOSITION OF JEWELRY AND
    INACCURATELY PROVIDED DEFENDANT WITH FULL
    CREDIT FOR MONIES PREVIOUSLY RECEIVED BY
    PLAINTIFF AFTER THE SALE OF JEWELRY.

                         II.




                         14                          A-0746-13T4
       Generally, "findings by the trial court are binding on appeal

when   supported      by    adequate,     substantial,      credible   evidence."

Cesare v. Cesare, 154 N.J. 394, 411-12 (1998) (citing Rova Farms

Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484 (1974)).

"Therefore, an appellate court should not disturb the 'factual

findings and legal conclusions of the trial judge unless [it is]

convinced      that   they     are   so        manifestly   unsupported     by    or

inconsistent with the competent, relevant and reasonably credible

evidence as to offend the interests of justice.'"                      Id. at 412

(alteration in original) (quoting Rova Farms, 65 N.J. at 484).

       "The findings of the Family Part are entitled to particular

deference in view of its 'special expertise in the field of

domestic relations.'" Pressler & Verniero, Current N.J. Court

Rules, cmt. 6.2 on R. 2:10-2 (2018) (quoting Cesare, 154 N.J. at

412-13).      "Deference is especially appropriate 'when the evidence

is largely testimonial and involves questions of credibility.'"

Cesare, 154 N.J. at 412 (quoting In re Return of Weapons to J.W.D.,

149 N.J. 108,   117    (1997)).           However,    "[a]   trial   court's

interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special deference."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995) (citations omitted).



                                          15                               A-0746-13T4
                                       III.

     In Point I, plaintiff contends the record does not support

the trial court's findings that the parties reached a mutual

agreement to retain the Florida properties and for defendant to

construct the residential units as a joint endeavor.                 Primarily,

plaintiff asserts the purported agreement lacks a meeting of the

minds and is not supported by valid consideration.              Alternatively,

plaintiff suggests, if there was an agreement, it should be set

aside   as   the   product   of    overreaching    by    defendant    who    took

advantage of his then confidential relationship with plaintiff.

Additionally, plaintiff argues the agreement must be set aside

because the terms of the agreement were manifestly unfair or

oppressive and dictated by defendant, the dominant party.

     We are unpersuaded by these arguments and affirm the trial

court's ruling on the issues pertaining to the Florida properties

substantially for the reasons expressed by the trial judge in his

written opinion and September 16, 2013 order. We add the following

comments.

     As to credibility, the judge stated he had "the opportunity

to access the credibility of the parties, who both testified."

Based   on   his   findings,      we   surmise   the    judge   tacitly     found

defendant's testimony to be more credible than plaintiff's.                 While

the judge could have made more explicit credibility findings, the

                                       16                              A-0746-13T4
court essentially accepted defendant's version.            "Thus, by that

finding,   the   trial   court   essentially    credited    [defendant's]

version and not [plaintiff's]."      See N.J. Div. of Youth and Family

Servs. v. M.C. III, 201 N.J. 328, 345 (2010).           The record also

demonstrates plaintiff's testimony was argumentative, sometimes

evasive,   and     riddled   with        internal   contradictions      and

inconsistencies.

     The factual findings rendered by the trial judge regarding

the issues involving the Florida properties are amply supported

by substantial, credible evidence in the record.           As indicated by

the judge, much of defendant's testimony was uncontroverted.          Many

facts were not disputed by plaintiff.           The judge's conclusions

logically flow from those findings.           Applying the appropriate

deference, we discern no basis to disturb            the trial court's

findings and conclusions as to issues pertaining to the Florida

properties.

                                    IV.

     Plaintiff further argues the trial court: (1) failed to

consider the voluntary nature of the payments made by defendant

on behalf of plaintiff and the children (Point II), (2) erred by

awarding defendant various credits to which he was not entitled

(Point III), and (3) failed to properly address the disposition

of the jewelry and erred by awarding defendant full credit for

                                    17                            A-0746-13T4
monies previously received by plaintiff after the sale of the

jewelry (Point IV).    Plaintiff further contends the trial court

did not provide the requisite findings or analysis leading to its

conclusions.

      A trial court must state the reasons for its conclusions.

Ribner v. Ribner, 290 N.J. Super. 66, 76 (App. Div. 1996); R. 1:7-

4).   As we explained in Ribner:

                The trial court must clearly state its
           factual findings and correlate them with
           relevant legal conclusions, so that parties
           and the appellate courts may be informed of
           the rationale underlying the conclusion.
           Without the benefit of such findings, it is
           impossible for an appellate court to perform
           its   function  of   deciding   whether  the
           determination   below    is   supported   by
           substantial credible proof on the whole
           record.

           [Id. at 77 (citations omitted).]

Accord Ricci v. Ricci, 448 N.J. Super. 546, 574-75 (App. Div. 2017);

Filippone v. Lee, 304 N.J. Super. 301, 306 (App. Div. 1997).

      Here, the trial court did not make sufficient findings of fact

and conclusions of law in his award to defendant of credits for

expenses he paid, the entire cash surrender value of the Northwestern

life insurance policy, and jewelry sales proceeds.   The trial court

did not express its reasoning for allowing credit for some expenses

paid by defendant and not others.    As a result, we are unable to

perform our review function as to the credits awarded.


                                18                           A-0746-13T4
     Similarly, we are unable to determine the basis for awarding

defendant   the    entire   $44,813.25    cash   surrender    value   of    the

Northwestern life insurance policy.        The FJOD required the policy

to be surrendered, with the proceeds used to pay marital debts and

any unused excess to be equally divided.             A subsequent February

14, 2012 order directed the policy to be surrendered and the

proceeds equally shared.      The trial court did not adequately explain

the basis for determining defendant was entitled to the full cash

surrender value.

     Finally, the trial court determined defendant was entitled to

a credit for the entire $10,000 proceeds from the sale of the

jewelry, except for any recovery from a separate action against

the merchant jeweler, which would be divided equally.              Plaintiff

argues   defendant    never   sought     equitable   distribution     of    the

jewelry.    Claiming she believed the jewelry was hers, plaintiff

sold the jewelry to a third party for $10,000.               The trial court

did not provide a sufficient analysis for its ruling.

     We are constrained to vacate and remand the portions of the

orders pertaining to the proper credits to be awarded to defendant

for the expenses he paid, the Northwestern Policy proceeds, and the




                                    19                                A-0746-13T4
jewelry sale proceeds.1      The remand court shall reconsider these

issues and make findings of fact and conclusions of law.

     Affirmed in part and vacated and remanded in part for further

proceedings     consistent   with   this   opinion.   We   do   not     retain

jurisdiction.




1
    We recognize the judge who presided over the trial, post-
judgment motions, and plenary hearing is now retired.

                                    20                                A-0746-13T4